Exhibit 10.1
 
EXECUTION COPY
 


SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (this “Agreement”), delivered November 7,
2012, confirms the following understandings and agreements between Mueller
Industries, Inc. (the “Company”) and Kent A. McKee (hereinafter referred to as
“you” or “your”).
 
In consideration of the promises set forth herein, you and the Company agree as
follows:
 
1. Opportunity for Review; Acceptance.  You have twenty-one (21) days from
October 26, 2012 (the “Notice Date”) to review and consider this Agreement
(the “Review Period”).  To accept this Agreement, and the terms and conditions
contained herein, prior to the expiration of the Review Period, you must execute
and date this Agreement where indicated below and return the executed copy of
the Agreement to the Company, to the attention of Gary
Wilkerson.  Notwithstanding anything contained herein to the contrary, this
Agreement will not become effective or enforceable for a period of seven (7)
calendar days following the date of its execution (the “Revocation Period”),
during which time you may revoke your acceptance of this Agreement by notifying
Gary Wilkerson, in writing.  To be effective, such revocation must be received
by the Company no later than 5:00 p.m. on the seventh (7th) calendar day
following its execution.  Provided that the Agreement is executed and you do not
revoke it, the eighth (8th) day following the date on which this Agreement is
executed shall be its effective date (the “Effective Date”).  In the event of
your failure to execute and deliver this Agreement prior to the expiration of
the Review Period, or if you otherwise revoke this Agreement during the
Revocation Period, this Agreement will be null and void and of no effect, and
the Company will have no obligations hereunder.
 
2. Employment Status and Separation Payments.
 
(a) Employment Status. You acknowledge your separation from employment with the
Company and its direct and indirect subsidiaries and affiliates (collectively,
with the Company, the “Company Group”) and from any other position you held as
an officer, director, committee member or otherwise of any member of the Company
Group, effective as of the Notice Date, and after the Notice Date you will not
represent yourself as being an employee, officer, director, agent or
representative of the Company or any other member of the Company
Group.  Notwithstanding the foregoing, the termination date of your employment
for purposes of participation in and coverage under all welfare benefit plans
and programs sponsored by or through the Company and any other member of the
Company Group shall be December 31, 2012 (the “Termination Date”), except as
otherwise provided herein.
 
(b) Accrued Benefits. Following the Notice Date, you will be paid for any
amounts and benefits you are entitled to receive under any tax-qualified or
non-qualified plans maintained by the Company and any other member of the
Company Group and in which you participate in accordance with the terms of each
such plan and applicable law.
 
(c) Separation Payments.  In consideration of your release and waiver of claims
set forth in paragraph 3 below, and subject to your execution and non-revocation
of this Agreement, as well as your continued compliance with the obligations set
forth in
 
 
 
 

--------------------------------------------------------------------------------

 
 
paragraphs 9, 10 and 11 below, the Company will provide you (or your estate in
the event of your death) with severance benefits (collectively, with the amounts
payable as a result of subparagraph (a), the “Consideration”) consisting of:
 
(i) Continued payment of your base salary (at an annual rate of $414,544)
through July 28, 2014, to be paid in accordance with the Company’s regular
payroll practices;
 
(ii) Payment of an annual bonus in respect of the 2012 fiscal year in an amount
to be determined in accordance with the terms of the Company’s 2012 annual bonus
plan (as in effect as of the date hereof) without regard to the fact that your
employment will have terminated prior to the payment date, to be paid at such
time as annual bonuses in respect of the 2012 fiscal year are paid to other
senior executives of the Company;
 
(iii) Payment of an amount equal to $496,909, which the parties agree is the
average of the annual bonuses you received in respect of the 2009, 2010 and 2011
fiscal years, to be paid at such times as annual bonuses in respect of the 2013
fiscal year are paid to other senior executives of the Company;
 
(iv) Options to purchase shares of the Company’s common stock, par value $0.01
per share (“Options”) and shares of restricted common stock (“Restricted Stock”)
previously granted to you that are unvested as of the Notice Date will continue
to vest in accordance with the terms of the applicable award agreements until
August 1, 2015 (as if you remained employed through such date), and all of your
vested Options shall expire on the earlier of (A) the expiration date of the
Options as set forth in the applicable award agreements (without regard to your
termination), or (B) October 30, 2015; and
 
(v) To the extent permitted by applicable law without any penalty to you or any
member of the Company Group and subject to your election of COBRA continuation
coverage under the Company’s group health plan, on the first regularly scheduled
payroll date of each month during the eighteen (18) month period immediately
following the Termination Date, the Company will pay you an amount equal to your
monthly COBRA premium cost; provided, that the payments pursuant to this
clause (v) shall cease earlier than the expiration of such eighteen (18) month
period in the event that you become eligible to receive any employer-provided
health benefits, including through a spouse’s employer, during such period.
 
(d) The Company will treat the payments specified in paragraphs 2(c)(i), (ii)
and (iii) above as wages and withhold therefrom your share of FICA taxes up to
the cap on such taxes applicable to wages in the year such amounts are paid, and
the Company will pay its share of such FICA taxes without challenge and without
seeking a refund thereof.
 
(e) Notwithstanding the foregoing, in the event that any regular payroll date
occurs prior to the Effective Date, any amount that would otherwise have been
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
payable as a result of subparagraph (c) above shall be deferred and paid
together with the regular salary installment on the first regular payroll date
following the Effective Date.
 
(f) You acknowledge and agree that the payment(s) and other benefits provided
pursuant to this paragraph 2 are in full discharge of any and all liabilities
and obligations of the Company or any other member of the Company Group to you,
monetarily or with respect to employee benefits or otherwise, including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company or any other
member of the Company Group and/or any alleged understanding or arrangement
between you and the Company or any other member of the Company Group (other than
claims for accrued and vested benefits under an employee benefit, insurance, or
pension plan of the Company or any other member of the Company Group (excluding
any employee benefit plan providing severance or similar benefits), subject to
the terms and conditions of such plan(s)).  For the avoidance of doubt, as of
August 1, 2015, vesting with respect to your unvested Options and your unvested
shares of Restricted Stock will immediately cease, and such unvested Options and
unvested shares of Restricted Stock will immediately be forfeited for no
consideration.
 
(g) You acknowledge and agree that in the event that you materially breach any
of the provisions set forth in paragraphs 9, 10 or 11 below, (i) you will be
required to disgorge to the Company all amounts received pursuant to this
Agreement, (ii) all shares acquired upon the vesting, exercise, or settlement of
Options and Restricted Stock pursuant to paragraph 2(c)(iv) above prior to the
date of such breach will be immediately forfeited and returned to the Company
without additional consideration, and (iii) to the extent that you received any
profit from the sale of  any shares acquired upon the vesting, exercise, or
settlement of Options and Restricted Stock pursuant to paragraph 2(c)(iv) above
prior to the date of such breach, you will be required to promptly repay to the
Company any profit received pursuant to such sale.  For the avoidance of doubt,
the penalties imposed by this paragraph 2(g) shall not be imposed on account of
your truthful disclosure that is required by applicable law, regulation or order
of or subpoena from a court or governmental agency, or in response to an inquiry
by any then-current director of the Company.
 
3. Release and Waiver of Claims.
 
(a) As used in this Agreement, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
 
(b) For and in consideration of the payments and benefits described in
paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns,
effective the date hereof, do fully and forever release, remise and discharge
each member of the Company Group and their successors and assigns, together with
their respective officers, directors, partners, shareholders, employees and
agents (collectively, and with the Company, the “Company Parties”) from any and
all claims whatsoever up to the date hereof which you had, may have had, or now
have against the Company Parties, whether known or unknown, for or by reason of
any matter, cause or thing
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
whatsoever, including any claim arising out of or attributable to your
employment or the termination of your employment with the Company, whether for
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation, libel
or slander, or under any federal, state or local law dealing with discrimination
based on age, race, sex, national origin, handicap, religion, disability or
sexual orientation.  This release of claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act (“ADEA”), Title
VII of the Civil Rights Act, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Family Medical Leave Act, and the Equal Pay Act, each as
may be amended from time to time, and all other federal, state and local laws,
the common law and any other purported restriction on an employer’s right to
terminate the employment of employees.  The parties intend the release contained
herein to be a general release of any and all claims to the fullest extent
permissible by law.
 
(c) You acknowledge and agree that as of the date you execute this Agreement,
you have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraph.
 
(d) By executing this Agreement, you specifically release all claims relating to
your employment and its termination under ADEA, a United States federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefit plans.
 
(e) Notwithstanding the foregoing, nothing in this Agreement shall be a waiver
of: (i) your rights with respect to payment of amounts under this Agreement,
(ii) your right to benefits due to terminated employees under any employee
benefit plan of the Company or any other member of the Company Group in which
you participated (excluding any severance or similar plan or policy), in
accordance with the terms thereof (including your rights to elect COBRA
coverage), (iii) any claims that cannot be waived by law including, without
limitation any claims filed with the Equal Employment Opportunity Commission,
the U.S. Department of Labor, or claims under the ADEA that arise after the date
of this Agreement; or (iv) your right of indemnification as provided by, and in
accordance with the terms of, the Company’s by-laws or a Company insurance
policy providing such coverage, as any of such may be amended from time to time.
 
(f) You acknowledge and agree that by virtue of the foregoing, you have waived
any relief available to you (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this paragraph 3.  Therefore you agree that you will not accept
any award or settlement from any source or proceeding (including but not limited
to any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Agreement.
 
4. Knowing and Voluntary Waiver.  You expressly acknowledge and agree that you:
 
(a) Are able to read the language, and understand the meaning and effect, of
this Agreement;
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b) Have no physical or mental impairment of any kind that has interfered with
your ability to read and understand the meaning of this Agreement or its terms,
and that you are not acting under the influence of any medication, drug or
chemical of any type in entering into this Agreement;
 
(c) Are specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to pay you the Consideration, which the
Company has agreed to provide because of your agreement to accept it in full
settlement of all possible claims you might have or ever had, and because of
your execution of this Agreement;
 
(d) Acknowledge that but for your execution of this Agreement, you would not be
entitled to the consideration provided in this Agreement;
 
(e) Understand that, by entering into this Agreement, you do not waive rights or
claims under ADEA that may arise after the date you execute this Agreement;
 
(f) Had or could have the entire Review Period in which to review and consider
this Agreement, and that if you execute this Agreement prior to the expiration
of the Review Period, you have voluntarily and knowingly waived the remainder of
the Review Period;
 
(g) Have consulted with an attorney of your choosing regarding the terms and
effects of this Agreement; and
 
(h) Have signed this Agreement knowingly and voluntarily.
 
5. No Suit.  You represent and warrant that you have not previously filed, and
to the maximum extent permitted by law agree that you will not file, a
complaint, charge or lawsuit against any of the Company Parties regarding any of
the claims released herein.  If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit.  You hereby represent that you have no knowledge of any
improper, unethical or illegal conduct or activities that you have not
previously reported to the General Counsel of the Company.
 
6. No Re-Employment.  You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group.  You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.
 
7. Successors and Assigns.  The provisions hereof shall inure to the benefit of
your heirs, executors, administrators, legal personal representatives and
assigns and shall be binding upon your heirs, executors, administrators, legal
personal representatives and assigns.
 
8. Severability.  If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect.  The illegality or unenforceability of such
provision, however, shall have no effect
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
upon and shall not impair the enforceability of any other provision of this
Agreement.
 
9. Non-Disparagement.
 
(a) You agree that, during the period commencing on the Notice Date and ending
on August 1, 2015, you will make no disparaging or defamatory comments regarding
any member of the Company Group or their respective current or former directors,
officers or employees in any respect or make any comments concerning any aspect
of your relationship with any member of the Company Group or the conduct or
events which precipitated your termination of employment from any member of the
Company Group.
 
(b) The Company agrees that, during the period commencing on the Notice Date and
ending on August 1, 2015, it will not, and will instruct its directors,
officers, and key employees not to, make any disparaging or defamatory remarks
regarding you or any aspect of your relationship with any member of the Company
Group or any conduct or events which precipitated any termination of your
employment from any member of the Company Group.
 
(c) Notwithstanding anything in this paragraph 9 to the contrary, no truthful
disclosure required by applicable law, regulation or order of or subpoena from a
court or governmental agency, or in response to an inquiry by any then-current
director of the Company will violate this paragraph 9.
 
10. Cooperation.
 
(a) During the period commencing on the Notice Date and ending on the date on
which the Company files its annual report on a Form 10-K for the fiscal year
ending December 29, 2012 with the Securities and Exchange Commission, you agree
to cooperate with the Company as reasonably requested from time to time to
assist in a smooth transition of your duties to other employees or service
providers and to assist with compliance with all financial reporting obligations
of the Company.  During this period, you agree to make yourself available at
mutual convenient times during and outside of regular business hours as
reasonably deemed necessary by the Company and to use your best efforts to
answer all reasonable and appropriate questions fully, truthfully and to the
best of your ability.
 
(b) You agree that you will provide reasonable cooperation to the Company and/or
any other member of the Company Group and its or their respective counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during your employment in which you were
involved or of which you have knowledge.
 
(c) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony or
provide documents (in a deposition, court proceeding or otherwise) which in any
way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt notice of such request to the Company’s
General Counsel and will make no disclosure until the Company and/or the other
member of the Company Group have had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.  The
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
Company shall reimburse you for all reasonable legal expenses incurred by you in
satisfying your obligations pursuant to this paragraph 10(c).
 
11. Confidential Information, Non-Competition and Non-Solicitation.  You hereby
reaffirm and acknowledge your continuing obligations to maintain the
confidentiality of the Company Group’s confidential and proprietary information
pursuant to your Employee Confidentiality, Non-Competition and Non-Solicitation
Agreement dated August 14, 2008.  In addition, you acknowledge and agree that:
 
(a) During the period commencing on the Notice Date and ending at the close of
business on July 28, 2014 (the “Restricted Period”), you will not, directly or
indirectly, on your behalf or for any other entity or person, compete with the
Company Group’s business in any jurisdiction in which the Company Group is
engaged in business or has plans to engage in business by directly or indirectly
(i) engaging in any business or activity that competes with the Company Group’s
business, whether as an employee, consultant, partner, principal, agent,
representative or stockholder or in any other individual, corporate or
representative capacity, or (ii) rendering any services or providing any advice
or assistance to any business, person or entity that directly or indirectly,
competes (or intends to compete or is preparing to compete) with the Company
Group’s business;  Notwithstanding anything herein to the contrary, the
provisions of this paragraph 11(a) shall not be violated by (i) your passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than two percent (2%) of the equity of such
enterprise, or (ii) you being employed by or otherwise providing services to a
private equity firm so long as you do not provide any advice or assistance in
respect of any business, person or entity that directly or indirectly competes
(or intends to compete) with any business that is competitive with the Company
Group.
 
(b) During the Restricted Period, you will not, directly or indirectly,
individually or for any other entity or person, solicit, entice, induce or
encourage (i) any person or entity that is, or was within the prior twelve (12)
months, a customer or account of the Company Group, to (A) discontinue using the
services or purchasing the products the Company Group, or (B) refer prospective
customers or business to any competitor of the Company Group, or (ii) any person
or entity that is part of any existing or proposed arrangement with the Company
Group or has any other affiliation with the Company Group, to discontinue such
relationship or affiliation with the Company Group;
 
(c) During the Restricted Period, you will not, directly or indirectly,
individually or for any other entity or person, solicit or accept business in
competition with any member of the Company Group from any person or entity that
is or was, within the prior twelve (12) months, a customer or account of any
member of the Company Group;
 
(d) During the Restricted Period, you will not, directly or indirectly, for you
individually or for any other entity or person, hire or solicit, entice, induce
or encourage any individual or entity that is an employee of or service provider
to the Company Group to leave its employ or service of the Company Group and/or
to work directly or indirectly for or with you or any of your employers or
contractors.  Notwithstanding the foregoing, the provisions of this
paragraph 11(d) shall not be violated by (i) you providing a reference or
recommendation on behalf of a former employee of any member of the Company
Group, or (ii) you assisting a
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
former employee of any member of the Company Group in procuring employment with
an entity that is not competitive with any member of the Company Group;
provided, in each case, that you do not make any promises to provide a
reference, recommendation or assistance during such time as such person was
employed by a member of the Company Group.
 
You acknowledge that the restrictions and limitations set forth in this
paragraph 11 are reasonable and valid in geographical and temporal scope and in
all other respects and are essential to protect the value of the business and
assets of the Company Group.  You further acknowledge that the restrictions and
limitations set forth in this paragraph 11 will not materially interfere with
your ability to earn a living during the Restricted Period, and that any breach
or threatened breach of any of the terms and/or conditions set forth in this
paragraph 11 may result in substantial, continuing and irreparable injury to the
Company Group.  Therefore, you agree that, in addition to any other remedy that
may be available to the Company, the Company will be entitled to injunctive
relief, specific performance, or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this paragraph 11, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach.  In addition, if any of
the covenants contained in this paragraph 11 hereof are held to be invalid or
unenforceable because of the duration of such provisions or the area or scope
covered thereby, you agree that the court making such determination shall reduce
the duration, scope, and/or area of such provision to the maximum and/or
broadest duration, scope, and/or area permissible by law, and in its reduced
form said provision shall then be enforceable.
 
12. Return of Property.  You agree that you will promptly return to the Company
all property belonging to the Company and/or any other member of the Company
Group, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company, Blackberry, beeper, keys, card access to the building and office
floors, Employee Handbook, phone card, computer user name and password, disks
and/or voicemail code.  You further acknowledge and agree that the Company shall
have no obligation to provide the Consideration referred to in paragraph 2 above
unless and until you have satisfied all your obligations pursuant to this
paragraph.  Notwithstanding the foregoing, you shall be permitted to retain your
Company-provided cell phone and cell phone number from and after the Notice Date
and the Company shall continue to pay for such cell phone service through
February 28, 2013 (on the same basis as it paid for such service prior to the
Notice Date).
 
13. Non-Admission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of you or any
member of the Company Group.
 
14. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the termination of your
employment.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
15. Governing Law; Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND
THE LAWS OF THE STATE OF TENNESSEE, APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THAT STATE.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT
TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS AGREEMENT.
 
*           *           *
 

 
-9- 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.
 



 
MUELLER INDUSTRIES, INC.
 
 
 
By:
/s/ Gregory L. Christopher
   
Name: Gregory L. Christopher
   
Title: Chief Executive Officer
   
 
 
 
 
 
 
 
/s/ Kent A. McKee
 
Kent A. McKee
       
Dated: November 7, 2012
